Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13, in the reply filed on 5/24/2021 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, and 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over Thakkar et al. (US 6,217,746 B1) in view of Koseoglu (US 7,763,163 B2) and Lim et al. (US 2015/0376515 A1). 
Thakkar discloses a hydrocracking process wherein a feedstock (1) is first passed into a hydrotreating zone (5) comprising catalyst to remove contaminants such as S or N compounds. The effluent from the hydrotreating zone (6) is then passed to a hydrocracking zone (7) to produce a hydrocracked product effluent (8) which is then passed to a separation zone (14) to produce a light stream (15), a middle distillate stream (16 or 17) and a heavy stream (18). It is understood that the hydrocracked effluent has a greater concentration of hydrocarbons having boiling point temperatures less than or equal to 180o C compared to the hydrotreated effluent. See abstract; col. 3, lines 19-30; col. 5, line 52 through col. 8, line 29. 
Thakkar does not disclose a step of adsorbing of asphaltenes/coke, does not teach a steam cracking step, does not explicitly teach that the feedstock is whole crude or de-salted whole crude, does not teach that the middle distillate stream is passed into a hydrocracking, does not teach recycling a heavy stream to the hydrotreating zone; and does not teach combing the 
Koseoglu teaches a step of removing asphaltenes before either hydrocracking or steam cracking step. See Figures 1 and 2; col. 2, lines 52-59; col. 3, lines 38-46; col. 3, line 63 through col. 4, line 3; 
Lim teaches an integrated process wherein a light fraction (250) from a hydrocracking zone (110) is passed to a steam cracking zone (105). See figures 1 and 2. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of Thakkar by inserting an adsorption step prior the hydrocracking step as suggested by Koseoglu to prolong the downstream catalyst activities. 
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of Thakkar by passing light stream (15) to a steam cracking unit as suggested by Lim to produce olefins. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of Thakkar by utilizing whole crude or de-salted whole crude as feedstock because Thakkar teaches that a wide variety of petroleum feed can be used in the process and it would be expected that the claimed feed would be successfully treated in the process of Thakkar. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of the process of Thakkar by passing the middle distillate stream to a hydrocracking zone to produce a product having a boiling point less than the middle distillate. Consequently, combing the hydrocracked effluent streams and 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of Thakkar by recycling the heavy stream to the hydrotreating zone because Thakkar teaches that reactors are not 100% conversion; therefore, recycling the heavy stream to the hydrotreating zone is obvious to one of skill in the art to improve conversion. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of Thakkar by combing the pyrolysis oil and at least a portion of the hydrocracking effluent because combining streams to obtain a new hydrocarbon stream meeting specific requirements and separating the combine stream into a light fraction and a heavy fraction is within the level of one of skill in the art. 
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over references as applied to claims 1-3 above, and further in view of either Schabron et al. (US 2013/0104772 A1) or Koseoglu et al. (US 2009/0301931 A1)
The process of Thakkar and Koseoglu are as discussed above. 
Koseoglu does not teach the use of adsorbent as claimed. 
Schabron teaches a process for removing asphaltenes from a hydrocarbon stream by utilizing an adsorbent comprising clays and the adsorbent is regenerated by contacting with a solvent. See para [0057]
Koseoglu’931 teaches the use of and adsorbent comprising clays to adsorb asphaltenes. See para [0027], [0028], [0033], [0071]; claims 1-4. 


	Both Schabron and Koseoglu’913 do not explicitly teach that at least 95 wt.% of asphaltenes is adsorbed. 
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of Thakkar by adsorbing at least 95 wt.% of asphaltenes because of the similarities between the claimed adsorbent the references adsorbent. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAM M NGUYEN whose telephone number is (571)272-1452.  The examiner can normally be reached on Mon - Frid.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-273-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/TAM M NGUYEN/Primary Examiner, Art Unit 1771